Case: 12-51256       Document: 00512299092         Page: 1     Date Filed: 07/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 8, 2013
                                     No. 12-51256
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

HILARIO CORONADO-MEZA,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-1014-1


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Hilario Coronado-Meza appeals his within-Guidelines sentence of 30
months’ imprisonment following his guilty-plea conviction for attempted illegal
reentry after deportation, in violation of 8 U.S.C. § 1326. Coronado challenges
the reasonableness of his sentence.
       Although post-Booker, the Sentencing Guidelines are advisory only, and
a properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51256     Document: 00512299092       Page: 2   Date Filed: 07/08/2013

                                   No. 12-51256

still properly calculate the Guideline-sentencing range for use in deciding on the
sentence to impose. Gall v. United States, 552 U.S. 38, 48-51 (2007). In that
respect, its application of the Guidelines is reviewed de novo; its factual findings,
only for clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
(5th Cir. 2008); United States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005).
      Coronado first contends his sentence should not be accorded the
presumption of reasonableness applied to a within-Guidelines sentence because
it was enhanced by a Guideline lacking empirical support. He failed to raise this
issue in district court, resulting in review only for plain error. In any event, he
concedes his contention is foreclosed by precedent, and he raises it only to
preserve it for possible further review.       See United States v. Mondragon-
Santiago, 564 F.3d 357, 366 (5th Cir. 2009).
      Coronado next contends his sentence is greater than necessary to meet the
sentencing goals of 18 U.S.C. § 3553(a) because: the illegal-reentry Guideline is
not empirically based; the advisory Guidelines accounted for a prior conviction
twice, both to increase his offense level and to calculate his criminal-history
score; and the advisory Guidelines sentencing range overstated the seriousness
of his offense because his conduct was not violent, and it did not properly
account for his personal history and characteristics, including his motive for
reentering.
      Because Coronado’s sentence is within the properly calculated advisory
Guidelines range, it is entitled to the above-referenced presumption of
reasonableness. See Mondragon-Santiago, 564 F.3d at 360. Coronado offers no
reason sufficient for our disturbing that presumption. See Gall, 552 U.S. at 51;
United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008). Moreover,
his sentence is not rendered unreasonable by the lack of empirical basis or by
any double counting of his criminal history. E.g., United States v. Duarte, 569
F.3d 528, 529-30 (5th Cir. 2009).         Finally, his claiming his sentence is
unreasonable because illegal reentry amounts to a nonviolent trespass offense

                                         2
    Case: 12-51256     Document: 00512299092      Page: 3   Date Filed: 07/08/2013

                                  No. 12-51256

is without merit. E.g., United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir.
2006).
      AFFIRMED.




                                        3